      Case 3:17-cv-03972-JD Document 44 Filed 12/05/18 Page 1 of 10



 1   Peter Romer-Friedman (pro hac vice)                 Thomas G. Jarrard (pro hac vice)
     OUTTEN & GOLDEN LLP                                 LAW OFFICE OF THOMAS JARRARD
 2   601 Massachusetts Avenue NW,                        PLLC
                                                         1020 N. Washington Street
 3   Second Floor West Suite                             Spokane, WA 99201
     Washington, D.C. 20001                              Telephone: (425) 239-7290
 4   Telephone:   (202) 847-4400                         Facsimile: (509) 326-2932
     Facsimile:   (202) 847-4410                         Email:     Tjarrard@att.net
 5   Email:     prf@outtengolden.com
 6   Jahan C. Sagafi (Cal. Bar No. 224887)               Matthew Z. Crotty (pro hac vice)
     Rachel W. Dempsey (Cal. Bar No. 310424)             CROTTY & SON LAW FIRM, PLLC
 7   OUTTEN & GOLDEN LLP                                 905 W. Riverside Avenue, Suite 404
     One California Street, 12th Floor                   Spokane, WA 99201
 8   San Francisco, CA 94111                             Telephone: (509) 850-7011
     Telephone: (415) 638-8800                           Email:     matt@crottyandson.com
 9
     Facsimile: (415) 638-8810
10   Email:      jsagafi@outtengolden.com
     Email:      rdempsey@outtengolden.com
11
                                UNITED STATES DISTRICT COURT
12                            NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
13

14   JAYSON HUNTSMAN, on behalf of                       Case No. 3:17-cv-03972
     himself and all others similarly situated,
15                                                       [PROPOSED] ORDER
                            Plaintiff,                   GRANTING CONDITIONAL
16                                                       CERTIFICATION OF SETTLEMENT
            v.                                           CLASS AND PRELIMINARY
17                                                       APPROVAL OF SETTLEMENT
     SOUTHWEST AIRLINES, CO.
18
                            Defendants.
19

20

21

22

23

24

25

26

27

28

                 [PROPOSED] ORDER GRANTING CONDITIONAL CERT. AND PRELIMINARY APPROVAL
                                             CASE NO. 17-CV-03972-JD
          Case 3:17-cv-03972-JD Document 44 Filed 12/05/18 Page 2 of 10



 1           On November 8, 2018, a hearing was held on the motion of Plaintiff Jayson Huntsman

 2   (“Plaintiff”) for an order to: (1) conditionally certify the settlement class; (2) preliminarily

 3   approve the parties’ proposed class action settlement (“Settlement”); (3) appoint Plaintiff as the

 4   Class Representative, his counsel as Class Counsel, and Settlement Services, Inc. as Settlement

 5   Administrator; (4) set the deadlines for filing Claim Forms, written exclusions, or objections to

 6   the Settlement; (5) approve the Claim Form and notice to the class of the Settlement; and

 7   (6) schedule a hearing on the final approval of the Settlement. Romer-Friedman, Jahan Sagafi,

 8   and Rachel Williams Dempsey appeared for Plaintiff. Brian Berry appeared for Defendant

 9   Southwest Airlines Co. (“Southwest”).

10           Having considered the papers on the motion, the arguments of counsel, and the law, the

11   Court now enters this Preliminary Approval Order and orders as follows:

12   I.      NATURE OF ACTION

13           Plaintiff alleges that Southwest violated the Uniformed Services Employment and

14   Reemployment Rights Act (“USERRA”), 38 U.S.C. §§ 4316, 4318, by failing to: (i) make the

15   proper matching contributions to pilots’ retirement accounts based on Deemed Earnings during

16   periods of Short-Term Military Leave from their employment at Southwest; (ii) facilitate pilots’

17   opportunity to make retirement contributions that could be matched during periods of Short-Term

18   Military Leave; and (iii) provide for the accrual of Sick Leave during pilots’ periods of Short-

19   Term Military Leave. Short-Term Military Leave is defined as leave lasting 14 or fewer

20   consecutive days. Deemed Earnings are the amount of earnings that Southwest pilots would have

21   earned if they had not taken Short-Term Military Leave.

22           Southwest disputes and denies all of Plaintiff’s claims. Southwest contends that it has

23   fully complied with all applicable laws at issue in this matter.

24   II.     CONDITIONAL CERTIFICATION OF RULE 23 SETTLEMENT CLASS

25           A.     Rule 23 Settlement Class
26           For settlement purposes only, the Parties have proposed conditional certification of a

27   Settlement Class of all former or current pilots employed by Southwest who took Short-Term

28   Military Leave from Southwest between January 1, 2001 and the Preliminary Approval Date.
                                                          2
                   [PROPOSED] ORDER GRANTING CONDITIONAL CERT. AND PRELIMINARY APPROVAL
                                               CASE NO. 17-CV-03972-JD
       Case 3:17-cv-03972-JD Document 44 Filed 12/05/18 Page 3 of 10



 1          B.      Conditional Rule 23 Certification

 2          The Court hereby finds and concludes that for purposes of the Settlement only, the

 3   Settlement Class satisfies all of the requirements for certification under Rule 23(a) and (b)(3) of

 4   the Federal Rules of Civil Procedure.

 5                  1.      The Settlement Class is sufficiently numerous that joinder is impracticable,

 6   as the Settlement Class has at least 1,500 members.

 7                  2.      The members of the Settlement Class share common issues of fact and law

 8   regarding whether Southwest had uniform practices of denying pilots accrued sick leave for

 9   Short-Term Military Leave, failing to match retirement contributions based on their deemed

10   earnings, and denying pilots information on deemed earnings, and whether these practices violate

11   USERRA.

12                  3.      The Class Representative’s claims are typical of those of the Class he

13   proposes to represent, because they arise out of the same policies and practices and course of

14   conduct that all Class Members challenge in this action.

15                  4.      The Class Representative is an adequate representative of the Class he

16   proposes to represent, because his interests are co-extensive with those of the Class Members, and

17   he has retained experienced counsel to represent himself and the Class Members.

18                  5.      Questions of law or fact common to the Class predominate over

19   individualized issues, and a class action is superior to other available methods for the fair and

20   efficient adjudication of this controversy.

21                  6.      Because certification of the Class is proposed in the context of a settlement,

22   the Court need not inquire whether the case, if tried as a class action, would present intractable

23   management problems.

24          Accordingly, the Court hereby certifies the Settlement Class under Rule 23(a) and (b)(3).

25   III.   APPOINTMENT OF CLASS REPRESENTATIVE AND CLASS COUNSEL

26          A.      Class Representatives

27          The Court finds and concludes that the Plaintiff Jayson Huntsman has claims that are

28   typical of the members of the Class he proposes to represent, and he is an adequate representative

                                                         3
                  [PROPOSED] ORDER GRANTING CONDITIONAL CERT. AND PRELIMINARY APPROVAL
                                              CASE NO. 17-CV-03972-JD
          Case 3:17-cv-03972-JD Document 44 Filed 12/05/18 Page 4 of 10



 1   of the Class he seeks to represent. The Court hereby appoints Plaintiff Jayson Huntsman to serve

 2   as Class Representative.

 3           B.     Class Counsel
 4           The Court finds and concludes that Outten & Golden LLP, the Law Office of Thomas

 5   Jarrard, PLLC, and the Crotty & Son Law Firm, PLLC, have extensive experience and expertise

 6   in prosecuting USERRA class actions and other types of class actions. The Court appoints

 7   Outten & Golden LLP, the Law Office of Thomas Jarrard, PLLC, and the Crotty & Son Law

 8   Firm, PLLC, as Class Counsel, and the Court appoints Outten & Golden LLP as Lead Class

 9   Counsel.

10   IV.     PRELIMINARY APPROVAL OF SETTLEMENT

11           The Court has reviewed the terms of the Settlement, including the Plan of Allocation and

12   the release of claims. The Court has also read and considered the declarations of Peter Romer-

13   Friedman, Thomas Jarrard, and Matthew Crotty in support of the Preliminary Approval Motion.

14   Based on review of those papers and the Court’s familiarity with this case, the Court finds and

15   concludes that the Settlement is the result of arm’s-length negotiations between the Parties

16   conducted after Class Counsel had adequately investigated Plaintiff’s claims and become familiar

17   with their strengths and weaknesses. The assistance of an experienced mediator in the settlement

18   process supports the finding that the Settlement is non-collusive. Based on all of these factors,

19   the Court concludes that the proposed Settlement meets the criteria for preliminary settlement

20   approval. The Settlement has no obvious defects and falls within the range of possible approval

21   as fair, adequate, and reasonable, such that notice to the Class Members is appropriate.

22   Accordingly, the Settlement is hereby preliminarily approved.

23   V.      APPROVAL OF THE NOTICE PLAN

24           The Parties have also submitted for this Court’s approval a proposed class notice. After

25   carefully reviewing this document, the Court finds and concludes as follows:

26           A.     Best Notice Practicable
27           The Class Notice is the best notice practicable under the circumstances and allows Class

28   Members a full and fair opportunity to consider the Settlement.
                                                        4
                  [PROPOSED] ORDER GRANTING CONDITIONAL CERT. AND PRELIMINARY APPROVAL
                                              CASE NO. 17-CV-03972-JD
       Case 3:17-cv-03972-JD Document 44 Filed 12/05/18 Page 5 of 10



 1          The Class Notice, based on the model forms supplied by the Federal Judicial Center,

 2   fairly, plainly, accurately, and reasonably informs Class Members of appropriate information

 3   about: (1) the nature of this action, the definition of the Class, the identity of Class Counsel, and

 4   the essential terms of the Settlement, including the Plan of Allocation; (2) Plaintiff’s forthcoming

 5   application for the Class Representative’s Service Award and Class Counsel’s Attorneys’ Fees

 6   and Costs Award; (3) how Class Members’ settlement shares will be calculated; (4) this Court’s

 7   procedures for final approval of the Settlement, and about Class Members’ right to appear

 8   through counsel if they desire; (5) how to submit a claim form, comment on or opt out of the

 9   Settlement, if a Class Member wishes to do so; and (6) how to obtain additional information

10   regarding this action and the Settlement.

11          The proposed plan for distributing the Class Notice likewise is a reasonable method

12   calculated to reach all individuals who would be bound by the Settlement. Under this plan, the

13   Settlement Administrator will distribute the Class Notice to all Class Members who took Short-

14   Term Military Leave between January 1, 2008 and the date of preliminary approval, by first-class

15   mail and e-mail to their last known mailing and, if available, e-mail addresses. In addition, the

16   Settlement Administrator will distribute the Class Notice to hundreds of additional potential Class

17   Members by first-class mail and e-mail to their last known mailing and, if available, e-mail

18   addresses: all pilots who were employed at Southwest between January 1, 2001 and December

19   31, 2007 and had a military status during at least part of their employment with Southwest. In

20   addition, information about the Settlement will be published on a web site that the Settlement

21   Administrator will establish. There is no additional method of distribution that is cost-effective

22   and would be reasonably likely to notify Class Members who may not receive notice pursuant to

23   the proposed distribution plan.

24          B.      CAFA Notice of Proposed Settlement
25          Within ten (10) days after Plaintiff’s Preliminary Approval Motion was filed, notice of the

26   Settlement was mailed to the Attorney General of the United States of America and the

27   appropriate state official in California and all the other states in which a Class Member is known

28   by Southwest to reside. The notice contains the documents required by 28 U.S.C. § 1715(b)(1)-
                                                         5
                  [PROPOSED] ORDER GRANTING CONDITIONAL CERT. AND PRELIMINARY APPROVAL
                                              CASE NO. 17-CV-03972-JD
       Case 3:17-cv-03972-JD Document 44 Filed 12/05/18 Page 6 of 10



 1   (8). On this basis, the notice of the Settlement is approved and the Court finds that Southwest has

 2   discharged its obligations under CAFA to provide notice to the appropriate federal and state

 3   officials.

 4           C.      Approval
 5           Accordingly, the Court finds and concludes that the proposed plan for distributing the

 6   Class Notice will provide the best notice practicable, satisfies the notice requirements of Rule

 7   23(e), and satisfies all other legal and due process requirements. Accordingly, the Court hereby

 8   orders as follows:

 9           1.      The Class Notice, Claim Form, and Notice Envelope are approved.

10           2.      The manner of distributing the Class Notice to the Class Members is approved.

11           3.      Promptly following the entry of this order, the Settlement Administrator will

12   prepare final versions of the Class Notice, incorporating into them the relevant dates and

13   deadlines set forth in this order.

14           4.      Within ten (10) business days following entry of this order, Southwest will provide

15   the Settlement Administrator with a database in a format reasonably acceptable to the Settlement

16   Administrator (“Settlement Class List”), that lists, for each known Class Member who took Short-

17   Term Military Leave from January 1, 2008 to the date of preliminary approval and each

18   Southwest pilot who had a military status and was employed by Southwest from January 1, 2001

19   to December 31, 2007, to the extent they are reasonably available in Southwest’s databases: (1) a

20   street mailing address; (2) telephone number(s); (3) Southwest and personal e-mail address(es),

21   including email accounts provided by Southwest; and (4) Social Security number. Within ten

22   (10) business days following the deadline for Class Members to submit Claim Forms, Southwest

23   will provide the Settlement Administrator with a database in a format reasonably acceptable to

24   the Settlement Administrator that lists, for each known Class Member, (1) the dates of known

25   days with dropped trips for Short-Term Military Leave; and (2) the average annual rate of pay for

26   each Class Member from 2001 to 2013.

27

28
                                                        6
                   [PROPOSED] ORDER GRANTING CONDITIONAL CERT. AND PRELIMINARY APPROVAL
                                             CASE NO. 17-CV-03972-JD
       Case 3:17-cv-03972-JD Document 44 Filed 12/05/18 Page 7 of 10



 1          5.      The Settlement Administrator will perform one skip-trace and remailing on

 2   returned mail and re-mail the Notice to an updated address (if any) as soon as possible upon

 3   return of the undeliverable Notice.

 4          6.      Plaintiff will file with the motion for final approval a declaration from the

 5   Settlement Administrator of due diligence and proof of mailing with regard to the mailing of the

 6   Notice, and Plaintiff will file prior to the hearing on the motion a supplemental declaration from

 7   the Settlement Administrator as applicable.

 8          7.      The Settlement Administrator will take all other actions in furtherance of

 9   settlement administration as are specified in the Settlement.

10   VI.    PROCEDURES FOR FINAL APPROVAL OF THE SETTLEMENT

11          A.      Final Approval Hearing
12          The Court hereby schedules a hearing to determine whether to grant final approval of the

13   Settlement (the “Final Approval Hearing”) for June 20, 2019, at 10:00 a.m. The date of the

14   hearing may be changed without further notice to the Class. However, Plaintiff is responsible for

15   promptly updating the case web site with information about any such change.

16          B.      Deadline to Submit Claim Form
17          All Class Members who wish to submit Claim Forms must do so within one hundred

18   twenty (120) calendar days from the date of the mailing of the Notice. Submissions may be filed

19   by online web site submission.

20          C.      Deadline to Opt Out of the Settlement
21                  1.      Form of Opt-Out Request

22          Any Class Member may opt out of participating in the Settlement by submitting a signed

23   letter to the Settlement Administrator stating that he or she wishes to be excluded from the

24   Settlement. The letter must include the Class Member’s name, address, telephone number, and

25   signature.

26                  2.      Deadline for Submitting Opt-Out Request

27          A completed opt-out request will be deemed timely submitted to the Settlement

28   Administrator if it is mailed to the Settlement Administrator by first-class mail and postmarked
                                                        7
                  [PROPOSED] ORDER GRANTING CONDITIONAL CERT. AND PRELIMINARY APPROVAL
                                             CASE NO. 17-CV-03972-JD
       Case 3:17-cv-03972-JD Document 44 Filed 12/05/18 Page 8 of 10



 1   by not later than the opt-out date set by the Court. Pursuant to Rule 23(b)(3) and (c)(2) of the

 2   Federal Rules of Civil Procedure, the Settlement will have no binding effect on any Class

 3   Member who properly opts out of the Settlement in the manner required by this Order.

 4           D.     Southwest’s Right to Withdraw from the Settlement
 5           If fifty (50) or more of the eligible Class Members validly opt out pursuant to the process

 6   set forth herein, Southwest will have the right to withdraw from the Settlement and resume the

 7   litigation.

 8           E.     Deadline for Filing Comments on or Objections to Settlement
 9           Any Class Member who wishes to comment on or object to the fairness, reasonableness,

10   or adequacy of the Settlement must do so in writing. Class Members who have timely

11   commented on or objected to the Settlement in writing may also appear at the Final Approval

12   Hearing, in person or through counsel, but only if they (a) have given written notice of their intent

13   to appear at the hearing as provided in the Notice, or (b) can show good cause why they could not

14   provide such notice. To be considered, any comment on or objection to the final approval of the

15   Settlement must (a) clearly identify the person’s name, address, telephone number, signature, and

16   the case name and number (Huntsman v. Southwest Airlines Co., Case No. 17 Civ. 3972), (b) be

17   submitted to the Court either by mailing the comment or objection to the Class Action Clerk,

18   United States District Court for the Northern District of California, 450 Golden Gate Avenue, San

19   Francisco, CA 94102, or by filing them in person at any location of the United States District

20   Court for the Northern District of California, and (c) be filed or postmarked within the deadline

21   set by the Court. Any Class Member who does not timely submit such a written comment or

22   objection will not be permitted to raise such comment or objection or appear at the Final

23   Approval Hearing, except for good cause shown, and any Class Member who fails to object in the

24   manner prescribed by this order will be deemed to have waived, and will be foreclosed from

25   raising, any such comment or objection, except for good cause shown. The Court will only

26   require substantial compliance with the requirements for submitting an objection.

27

28
                                                        8
                   [PROPOSED] ORDER GRANTING CONDITIONAL CERT. AND PRELIMINARY APPROVAL
                                              CASE NO. 17-CV-03972-JD
       Case 3:17-cv-03972-JD Document 44 Filed 12/05/18 Page 9 of 10



 1           F.     Deadline for Mailing and Cashing Settlement Share Checks

 2           No later than seven (7) calendar days after the Effective Date of the Settlement, Southwest

 3   will deposit the Cash Settlement Amount in to an Escrow Account established and managed by

 4   the Settlement Administrator. The Cash Settlement Amount plus any interest on the Cash

 5   Settlement Amount while in escrow will constitute the Settlement Fund. Class Members shall

 6   have one hundred and eighty (180) days to cash their checks for any Cash Amounts received.

 7   Any amount remaining unclaimed after that point shall be provided to a cy pres entity agreed

 8   upon by the parties. Thirty (30) days before the one hundred and eighty (180) days have expired,

 9   the Settlement Administrator will mail a postcard to any Class Member who has not yet cashed

10   his or her check reminding the person to cash his or her check within the 180-day period.

11   VII.    PLAINTIFF’S AND CLASS MEMBERS’ RELEASE

12           If, at the Final Approval Hearing, this Court grants final approval to the Settlement,

13   Plaintiff and every Class Member who does not opt out will, pursuant to the Settlement, be

14   adjudicated to have granted the “Release of Claims” as set forth in Section XIV of the Settlement

15   and the Class Notice.

16   VIII. APPOINTMENT OF SETTLEMENT ADMINISTRATOR

17           Settlement Services, Inc. is hereby appointed Settlement Administrator to carry out the

18   duties set forth in this Preliminary Approval Order and the Settlement.

19   IX.     SCHEDULING ORDER

20           The following schedule sets the sequence for the relevant dates and deadlines:

21          Event                                                       Date
            Preliminary Approval (“PA”) Hearing                         November 8, 2018
22
            Entry of PA Order                                           December 5, 2018
23
            Notice disseminated by Settlement Administrator             30 Days After PA
24
            Reminder notices                                            60 Days After PA
25          Fee and Service Award motions due                           115 Days After PA
26          Deadline for Class Members to submit requests for           150 Days After PA
            exclusion and/or objections
27
            Deadline for Class Members to submit Claim Forms            150 Days After PA
28
                                                         9
                   [PROPOSED] ORDER GRANTING CONDITIONAL CERT. AND PRELIMINARY APPROVAL
                                              CASE NO. 17-CV-03972-JD
      Case 3:17-cv-03972-JD Document 44 Filed 12/05/18 Page 10 of 10



 1        Event                                                      Date
          Deadline for Southwest to provide required employment      164 Days After PA
 2        information to Settlement Administrator
          Final Approval motion due                                  35 Days Before FA Hearing
 3
          Final approval, Service Award fee reply briefs             14 Days Before FA Hearing
 4        Final Approval (“FA”) Hearing                              June 20, 2019, at 10:00 a.m.
 5        Effective Date (assuming no appeals)                       31 Days After Final Approval
                                                                     Order
 6

 7

 8   IT IS SO ORDERED.
 9

10   Dated: December 5, 2018
                                                 The Hon. James Donato
11                                               United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     10
                 [PROPOSED] ORDER GRANTING CONDITIONAL CERT. AND PRELIMINARY APPROVAL
                                           CASE NO. 17-CV-03972-JD
